Exhibit 10.1







PURCHASE AGREEMENT


DATED JUNE 23 2006


BY AND BETWEEN


LG&E ROANOKE VALLEY L.P.


LG&E POWER SERVICES LLC


AND


WESTMORELAND COAL COMPANY






--------------------------------------------------------------------------------




TABLE OF CONTENTS

  Page


ARTICLE 1.   DEFINITIONS AND CONSTRUCTION 2


1.1 Defined Terms 2

1.2 Construction 7


ARTICLE 2.   PURCHASE AND SALE 7


2.1 Purchase and Sale; Other Transactions 7

2.2 Purchase Price 8

2.3 Closing 9

2.4 Deliveries at Closing 9

2.5 Casualty Losses 10

2.6 Payments 12


ARTICLE 3.   REPRESENTATIONS AND WARRANTIES OF SELLER 12


3.1 Organization 12

3.2 Enforceability 13

3.3 Sellers' Consents and Approvals; No Violation or Conflict by Sellers 13

3.4 Title to the Interest and the Assets 13

3.5 Ownership 14

3.6 Brokers' Fees 14

3.7 No Adverse Developments 14


ARTICLE 4.   REPRESENTATIONS AND WARRANTIES OF BUYER 14


4.1 Organization and Qualification 15

4.2 Enforceability 15

4.3 Buyer's Consents and Approvals; No Violation or Conflict by Buyer 15

4.4 Brokers' Fees 16

4.5 Investment Intention 16

4.6 Accredited Investor 16

4.7 Financial Resources 16

4.8 Lender Consent 16


ARTICLE 5.   COVENANTS OF SELLER AND BUYER 16


5.1 FERC and NCUC Transaction Authorization 16

5.2 Conduct of Business Pending the Closing 17

5.3 Access to Information; Books and Records 17

5.4 Public Announcements 17

5.5 Intentionally Omitted 18

5.6 Commercially Reasonable Efforts 18


-i-

--------------------------------------------------------------------------------



5.7 Consents 19

5.8 Substitute Letters of Credit; Cash Deposit 19

5.9 Further Assistance 19

5.10 Use of LG&E Name 19

5.11 Replacement Insurance 20

5.12 Preservation of Company Status 20


ARTICLE 6.   CONDITIONS PRECEDENT TO CLOSING 20


6.1 Conditions Precedent to Obligations of Buyer 20

6.2 Conditions Precedent to Obligations of Sellers 21


ARTICLE 7.   INDEMNITIES AND ADDITIONAL COVENANTS 22


7.1 Survival 22

7.2 Sellers' Indemnity 22

7.3 Buyer's Indemnity 23

7.4 Indemnification Procedure 24

7.5 Post-Closing Tax Matters 26

7.6 No Additional Representations 27

7.7 Exclusivity of Remedies 27


ARTICLE 8.   TERMINATION 28


8.1 Termination 28

8.2 Effect of Termination 29


ARTICLE 9.   MISCELLANEOUS 29


9.1 Expenses 29

9.2 Transfer Taxes, Recording Fees and Real Estate Taxes 29

9.3 Waiver and Amendment 29

9.4 Assignment 29

9.5 Notices 29

9.6 Dispute Resolution; Arbitration; Governing Law 30

9.7 Severability 31

9.8 Counterparts 31

9.9 No Third Party Beneficiaries 31

9.10 Entire Agreement; Exhibits and Schedules 31

9.11 Disclosure 31

9.12 Closing Over Breaches 31

9.13 Employment of Employees of Sellers and Affiliates 32

9.14 Post Closing Cooperation 32

9.15 Consent Agreement 32

9.15 ARB Case 32


-ii-

--------------------------------------------------------------------------------



SCHEDULES:

  Schedule 1.1(a)   Buyer Required Consents

  Schedule 1.1(i)   Sellers Required Consents

  Schedule 2.2   Purchase Price Allocation

  Schedule 2.6   Payment Instructions




EXHIBITS:


  Exhibit 2.4(a)(v)—I   Form of LPS Agreements Assignment and Assumption
Agreement (ROVA O&M Agreement)

  Exhibit 2.4(a)(v)—II   Form of LPS Agreements Assignment and Assumption
Agreement (Other O&M Agreements)

  Exhibit 2.4(a)(v)—III   Form of LPS Agreements Assignment and Assumption
Agreement (Other LPS Assets)

  Exhibit 2.4(a)(vi)   Form of Interest Assignment and Assumption Agreement

  Exhibit 2.4(a)(vii)   Form of VMA Assignment and Assumption Agreement

  Exhibit 2.4(a)(viii)   Form of Transition Services Agreement

  Exhibit 2.4(a) (ix)   Form of E.ON U.S. Guarantee Letter

  Exhibit 2.4(a)(xi)(I, II)   Forms of Credit Related Assignment and Assumption
Agreements

  Exhibit 2.4(b)(x)   Form of Buyer Guarantee Letter

  Exhibit 2.4(b)(xi)   Form of Consent, Waiver and Amendment Agreement


-iii-

--------------------------------------------------------------------------------




PURCHASE AGREEMENT

        THIS PURCHASE AGREEMENT (“this Agreement”) is dated as of June 23, 2006,
by and between LG&E Roanoke Valley, L.P., a California limited partnership
(“LG&E”) and LG&E Power Services LLC, a Delaware limited liability company
(“LPS” and, collectively with LG&E, the “Sellers”), and Westmoreland Coal
Company, a Delaware corporation (“Buyer”). Sellers and Buyer are referred to
herein collectively as the “Parties” and each of them individually as a “Party.”


RECITALS

        WHEREAS, LG&E owns a 50% partnership interest (the “Interest”) in
Westmoreland –LG&E Partners, a Virginia general partnership (the “Company”),
that owns and operates two individual coal-fired generating facilities,
including a 165 MW (net) pulverized coal reheat unit (“ROVA I”), and a 44 MW
(net) pulverized Coal non-reheat unit (“ROVA II”), both located in Weldon
Township, Halifax County, North Carolina, together known as The Roanoke Valley
Energy Facility (“ROVA”);

        WHEREAS, Westmoreland Roanoke Valley, L.P. owns the other 50%
partnership interest in the Company and is a party, along with LG&E, to the
Amended and Restated General Partnership Agreement (the “Partnership Agreement”)
of the Company, dated as of December 1, 1993;

        WHEREAS, LPS is in the business of providing operating services to power
plants pursuant to four agreements (the “O&M Agreements”) as follows:

  The Facility Operating Agreement, dated as of November 22, 2000, between
Virginia Electric and Power Company (“VEPCO”) and LPS with respect to VEPCO’s
power production facility located in or near Southampton, Virginia;


  The Facility Operating Agreement, dated as of November 22, 2000, between VEPCO
and LPS with respect to VEPCO’s power production facility located in or near
Altavista, Virginia;


  The Facility Operating Agreement, dated as of November 22, 2000, between VEPCO
and LPS with respect to VEPCO’s power production facility located in or near
Hopewell, Virginia, as amended pursuant to Amendment No. 1 dated March 4, 2002;


  The Operations and Maintenance Agreement, dated as of April 19, 2004, between
VEPCO and LPS with respect to VEPCO’s power production facility located in or
near Gordonsville, Virginia; and


  The Amended and Restated Facility Operating Agreement, dated as of December 1,
1993, between the Company and LPS (as successor in interest in UC Operating
Services);


-1-

--------------------------------------------------------------------------------



        WHEREAS, Buyer desires to purchase (or to cause one or more of its
wholly-owned subsidiaries to purchase) from Sellers, and Sellers desires to sell
to Buyer (or its permitted assignee(s)), the Interest and the O&M Agreements and
certain other assets of LPS; and

        WHEREAS, the Company and VEPCO have entered into an agreement (the
“Consent Agreement”) pursuant to which VEPCO has consented to the purchase and
sale of the Interest (waiving any right of first refusal or similar right in
connection with the purchase and sale) and to the assignment and assumption of
the O&M Agreements(releasing LPS from liability under the O&M Agreements upon
such assignment and assumption), as contemplated by this Agreement for both
transactions.

        NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants contained herein, the Parties hereby
agree as follows:


ARTICLE 1.
DEFINITIONS AND CONSTRUCTION

        1.1 Defined Terms. Capitalized terms not otherwise defined in this
Agreement shall have the meanings given to them as follows:

        “Affiliate” shall mean, with respect to any Person, any other Person
that, directly or indirectly, controls, is controlled by, or is under a common
control with, such Person. The term “control” (including the terms “controlled
by” and “under common control with”) as used in the preceding sentence means the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of a Person, whether through the ownership
of voting securities, by contract, or otherwise.

        “Agent” shall mean Dexia Credit Local, New York Agency, in its capacity
as agent under the Credit Agreement.

        “Agreement” is defined in the Preamble and shall consist of this
Agreement and the Exhibits and Schedules referred to herein and attached hereto.

        “Ancillary Agreements” shall mean the agreements and certificates
required or contemplated to be delivered pursuant to this Agreement in
connection with the Closing.

        “Assets” shall mean the LPS Agreements, the equipment owned by LPS and
used in its Richmond office or at one of the Facilities, the PC Loans, the O&M
Receivables, the VMA Receivables and the operating procedures and the LPS Know
How.

        “Assume the Defense” shall have the meaning given to such term in
Section 7.4.

        “Authorizing Documents” shall mean the resolutions, minutes, consents or
other documents documenting the action taken by any of Sellers or Buyer to
authorize this Agreement, the Ancillary Agreements and the transactions
contemplated thereby.

        “Available Employees” shall have the meaning given to such term in
Section 9.13.

-2-

--------------------------------------------------------------------------------



        “Basis for Indemnification” shall have the meaning given such term in
Section 9.12.

        “Books and Records” shall mean all original books, records, data and
information owned or possessed by the Company and all books, records, data and
information with respect to the operation of ROVA possessed by the Company or
Sellers, including minute books, financial and accounting records, purchase
orders and invoices, sales orders and sales order log books, credit and
collection records with respect to customers and supply sources, and all other
general correspondence, records, books and files, including all records
(maintenance and otherwise), drawings and warranties relating to Equipment.

        “Buyer” shall have the meaning given such term in the Preamble to this
Agreement.

        “Buyer Indemnified Parties” shall have the meaning given such term in
Section 7.2(a).

        “Buyer Required Consents” shall mean those consents, approvals, notices
and waivers, each of which is set forth in Schedule 1.1(a).

        “Casualty Loss” means any physical damage to, or destruction or
condemnation of, all or a portion of ROVA by fire, the elements, theft,
vandalism, eminent domain, any other casualty or any other cause other than
damage that constitutes ordinary wear and tear or similar immaterial damage (not
involving more than $100,000 in the aggregate) occurring in the ordinary course
of business.

        “Claim” shall mean all demands, claims, written notices, actions,
investigations, causes of action, proceedings and arbitrations, regardless of
whether ultimately determined to be valid.

        “Closing” shall have the meaning given such term in Section 2.3.

        “Closing Date” shall have the meaning given such term in Section 2.3.

        “Company” shall have the meaning given such term in the Preamble to this
Agreement.

        “Consent Agreement” shall have the meaning given such term in the
Recitals to this Agreement.

        “Credit Agreement” shall mean the Amended and Restated Construction and
Term Loan Agreement dated as of December 1, 1993 among the Company, the Agent
and the lenders, institutional lender, issuing bank and co-agents party thereto
(the “Lenders”), as amended from time to time.

        “Debt Protection Account” shall mean the account established and
maintained pursuant to Section 6.1(f) of the Credit Agreement.

        “Disclosure Schedules” shall mean the Schedules attached hereto
corresponding to the representations and warranties of Sellers set forth in
Article 3 or Buyer set forth in Article 4.

        “Effective Date” means the date of this Agreement, which is set forth in
the Preamble hereto.

-3-

--------------------------------------------------------------------------------



        “Encumbrance” shall mean any right, option, right of refusal,
restriction, covenant, condition, agreement, lien, pledge, security interest,
mortgage or encumbrance of title.

        “Equity Interests” shall mean stock, general or limited partnership
interests, limited liability company membership interests or any other form of
equity interest.

        “Existing Letters of Credit” means the letter of credit dated April 4,
2003 currently having a face amount of $5,000,000 issued by Bank One, N.A. for
the benefit of the Agent and which has been delivered to the Agent pursuant to
Section 6.1(f) of the Credit Agreement, as such letter of credit may be amended
prior to the Closing, together with any additional or substitute letters of
credit delivered by Sellers or any of its Affiliates to the Agent pursuant to
Section 6.1(f) of the Credit Agreement.

        “Facilities” shall mean ROVA and VEPCO’s power production facilities
located in or near Gordonsville, Southampton, Altavista, and Hopewell Virginia.

        “FERC” shall mean the Federal Energy Regulatory Commission or any
successor thereto.

        “FERC and NCUC Transaction Approvals” shall have the meaning given such
term in Section 5.1.

        “Final Loss Adjustment” shall have the meaning given to such term in
Section 2.5(a)(iii).

        “Governing Instruments” shall mean the certificate of incorporation,
by-laws, limited partnership certificate, partnership agreement, limited
liability company agreement or equivalent instruments of any Person that is an
entity.

        “Governmental Authority” shall mean: (a) any federal, state, regional or
local government; (b) any governmental, regulatory, legislative, judicial or
administrative agency, board, commission, body, instrumentality or other
authority exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power; and (c)
any court or governmental tribunal.

        “Indemnification” shall mean the right of a Buyer Indemnified Party to
indemnification pursuant to Section 7.2(a) or the right of a Sellers Indemnified
Party to indemnification pursuant to Section 7.3(a).

        “Indemnified Party” shall have the meaning given such term in Section
7.4.

        “Indemnifying Party” shall have the meaning given such term in Section
7.4.

        “Interest” shall have the meaning given such term in the Recitals to
this Agreement.

        “Interim Loss Adjustment” shall have the meaning given to such term in
Section 2.5(a)(ii).

        “Knowledge of Buyer” and “to Buyer’s Knowledge” mean, and shall be
limited to, the actual knowledge of those individuals involved in the
transactions contemplated by this Agreement on behalf Buyer and those
individuals involved in the administration of Buyer’s relationship with the
Company.

-4-

--------------------------------------------------------------------------------



        “Knowledge of Sellers” and “to Sellers’ Knowledge” mean, and shall be
limited to, the actual knowledge of the plant manager at each of the Facilities,
the LPS General Manager of Plant Operations, the individual who on behalf of LPO
is primarily responsible for the provision of treasury functions to the Company
pursuant to the Venture Management Agreement, the individual who on behalf of
LPO is primarily responsible for the provision of accounting services to the
Company pursuant to the Venture Management Agreement, and the individual who on
behalf of LPO is primarily responsible for the provision of all other services
to the Company pursuant to the Venture Management Agreement, in each case, as of
the time when the determination of whether the Sellers has Knowledge is being
made.

        “Laws” shall mean any constitution, law, statute, code, regulation,
rule, injunction, judgment, order, ordinance, decree, directive, ruling, charge,
permit, license, approval, determination or other authorization or restriction
of any applicable Governmental Authority.

        “Liabilities” means liabilities, debts or obligations, absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown.

        “Losses” shall mean all debts, liabilities, obligations, losses,
damages, costs and expenses (including, interest including prejudgment interest
in any litigated matter), penalties, fines, court costs and reasonable
consultants’ and attorneys’ fees and expenses, judgments, settlements and
assessments.

        “LPO” means LG&E Power Operations Inc., a California corporation.

        “LPS” shall have the meaning given such term in the Preamble to this
Agreement.

        “LPS Agreements” shall mean the O&M Agreements, the Richmond Lease, and
the agreements by which LPS leases a postage meter and a copier machine.

        “LPS Know How” shall mean the know how utilized by LPS in performing the
O&M Agreements as set forth in LPS’s operating manuals and safety procedures.

        “O&M Agreements” shall have the meaning given such term in the Recitals
to this Agreement.

        “O&M Receivables” shall mean the receivables of LPS attributable to the
O&M Agreements (including all amounts accrued through the Closing Date under the
O&M Agreements regardless of whether they have been invoiced or whether they are
currently payable).

        “Partnership Agreement” shall have the meaning given such term in the
Recitals to this Agreement.

        “Party” and “Parties” shall have the meanings given such terms in the
Preamble to this Agreement.

-5-

--------------------------------------------------------------------------------



        “PC Loan Price” shall have the meaning given such term in Section 9.13.

        “PC Loans” shall have the meaning given such term in Section 9.13.

        “Permits” shall mean all licenses, identification numbers, permits,
certificates, orders, consents, approvals, registrations, authorizations,
qualifications and filings required under all applicable Laws.

        “Person” shall mean any natural person, firm, partnership, association,
corporation, limited liability company, trust, Governmental Authority or other
entity.

        “Purchase Price” shall have the meaning given such term in Section 2.2.

        “Purchase Rights” shall mean any right of Virginia Electric and Power
Company (“Virginia Power”) to purchase the Interest pursuant to the Third
Amendment and Restatement of the Power Purchase and Operating Agreement by and
between the Company and Virginia Power effective as of December 1, 2000 (the
“ROVA I PPA”), the First Refusal Agreement between the Company and Virginia
Power dated November 19, 1991, or the Second Amendment and Restatement of the
Power Purchase and Operating Agreement by and between the Company and Virginia
Power dated November 21, 2000 (the “ROVA II PPA”).

        “Replacement Insurance” shall have the meaning given to such term in
Section 5.11.

        “Required Consents” shall mean the Sellers Required Consents and the
Buyer Required Consents.

        “Richmond Lease” shall mean the lease for the office space leased by LPS
in Richmond, Virginia.

        “ROVA,” “ROVA I” and “ROVA II” shall have the meanings given such terms
in the Recitals to this Agreement.

        “Securities Act” shall have the meaning given such term in Section 4.5.

        “Sellers” shall have the meaning given such term in the Preamble to this
Agreement.

        “Sellers Indemnified Parties” shall have the meaning given such term in
Section 7.3(a).

        “Sellers Required Consents” shall mean those consents, approvals,
notices and waivers, each of which is set forth on Schedule 1.1(i) on the part
of Sellers or the Company that are required in connection with the consummation
of the transactions contemplated by this Agreement.

        “Settlement Date” shall have the meaning given such term in Section
2.5(a)(iii).

        “Substitute Letters of Credit” means one or more letters of credit
satisfying the requirements of Section 6.1(f) of the Credit Agreement that are
issued by an Affiliate of Partner or another issuer which, in either case,
satisfies the requirements of Section 6.1(f) of the Credit Agreement, and are
delivered by Partner to the Agent in accordance with Section 6.1(f) of the
Credit Agreement.

-6-

--------------------------------------------------------------------------------



        “Tax” or “Taxes” shall mean any federal, state, county, local, or
foreign taxes, charges, levies, imposts, duties, other assessments, or similar
charges of any kind whatsoever, including any interest, penalties and additions
imposed thereon or with respect thereto.

        “Tax Return” shall mean any report, return, information return or other
information required to be supplied by the Company to a taxing authority in
connection with Taxes.

        “Termination Date” means June 30, 2006.

        “Venture Management Agreement” shall mean the Amended and Restated
Venture Management Agreement dated December 1, 1993 between the Company, WEL and
LPO.

        ”VEPCO” shall have the meaning given such term in the Recitals to this
Agreement.

        “VMA Receivables” shall mean the receivables of LPO attributable to the
VMA Agreement (including all amounts accrued through the Closing Date under the
VMA Agreement regardless of whether they have been invoiced or whether they are
currently payable).

        “WEL” shall mean Westmoreland Energy, LLC, a Delaware limited liability
company.

        1.2 Construction. All article, section, subsection, schedule and exhibit
references herein are to this Agreement unless otherwise specified. All
schedules and exhibits attached to this Agreement constitute a part of this
Agreement and are incorporated herein. Unless the context of this Agreement
clearly requires otherwise, (i) the singular shall include the plural and the
plural shall include the singular wherever and as often as may be appropriate,
(ii) the words “includes” or “including” shall mean “including without
limitation,” and (iii) the words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement shall refer to this Agreement as a whole and not
any particular section or article in which such words appear.


ARTICLE 2.
PURCHASE AND SALE

        2.1 Purchase and Sale; Other Transactions. Upon and subject to the terms
and conditions of this Agreement, at the Closing (a) Sellers agree to sell,
assign, transfer and convey to designated subsidiaries of Buyer, as provided in
Section 2.4 below, all of their right, title and interest in and to the Interest
and the Assets, and Buyer agrees to (i) purchase the Interest, (ii) cause
certain designated subsidiaries to accept the assignment, transfer and
conveyance of all such right, title and interest in and to the Interest, as
provided in Section 2.4 below, pursuant to the assignment and assumption
agreement in substantially the form of Exhibit 2.4(a)(vi) attached hereto, and
(ii) pay or cause one or more of its subsidiaries to pay the Purchase Price to
Sellers in accordance with Section 2.2, (b) Sellers agree to cause LPO to assign
and transfer the Venture Management Agreement and the VMA Receivables to Buyer
or a designated subsidiary of Buyer, and Buyer agrees to accept or cuase a
designated subsidiary to accept such assignment and assume the obligations of
LPO under the Venture Management Agreement pursuant to the assignment and
assumption agreement in substantially the form of Exhibit 2.4(a)(vii) attached
hereto, (c) Sellers agree to assign and transfer the Assets to Buyer or one or
more designated subsidiaries of Buyer, and Buyer agrees to accept or cause its
subsidiaries to accept such assignment and assume the obligations of LPS under
the LPS Agreements pursuant to the assignment and assumption agreements in
substantially the form of Exhibit 2.4(a)(v) (I), (II), and (III) attached
hereto, (d) Buyer agrees to deliver or cause to be delivered to the Agent
(and/or the Lenders under the Credit Agreement) Substitute Letters of Credit or
cash, at Buyer’s option, in an aggregate amount equal to the amount available to
be drawn under the Existing Letters of Credit, and (e) Buyer and Sellers agree
to sign and deliver, or cause to be signed and delivered, as applicable, the
Credit Related Assignment and Assumption Agreements in the form of 2.4(a)(xi)(I)
and (II). Except for (a) the Liabilities of Sellers under the Partnership
Agreement, the LPS Agreements and the Venture Management Agreement assumed
pursuant to the Assignment and Assumption Agreements delivered pursuant to
Sections 2.4(b)(iv), (v), and (vi) and (b) the Liabilities assumed pursuant to
the Credit Related Assignment and Assumption Agreements delivered pursuant to
Section 2.4(b)(ix), Buyer is not assuming any Liabilities of Sellers or their
Affiliates.

-7-

--------------------------------------------------------------------------------



        2.2 Purchase Price. Subject to the terms and conditions of this
Agreement, and in consideration of the transactions described in Section 2.1,
Buyer shall pay to Sellers at Closing the total purchase price for the Interest
(the “Purchase Price”) in an amount equal to:

               (a)        THIRTY-ONE MILLION UNITED STATES DOLLARS (US
$31,000,000);

               (b)        minus the amount, if any, available to be drawn under
the Existing Letters of Credit immediately prior to the Closing;

               (c)        plus the PC Loan Price;

               (d)        plus the amount of the O&M Receivables as of the
Closing Date (without diminution for reserves or any other reason);

               (e)        plus the amount of the VMA Receivables as of the
Closing Date (without diminution for reserves or any other reason).

The Purchase Price shall be allocated among the Interest and the Assets as set
forth in Schedule 2.2.

-8-

--------------------------------------------------------------------------------



        2.3 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur at 10:00 a.m. EST on April 30, 2006 (the
“Closing Date”) at the offices of E.On US LLC, 220 West Main Street, Louisville,
Kentucky 40202, or (ii) such other time, date or place as the Parties may
otherwise agree.

        2.4  Deliveries at Closing.

               (a)       By Sellers to Buyer. At the Closing, Sellers shall
deliver, or cause to be delivered, to Buyer the following items, each properly
executed and dated as of the Closing Date:

                      (i)        Copies of the Governing Instruments and
Authorizing Documents of Sellers, certified by an appropriate officer, partner,
manager, member or other representative of Sellers;

                      (ii)        The certificate required pursuant to Section
6.1(c) hereof;

                      (iii)        A statement, in the form set forth in
Treasury Regulation § 1.1445-2(b)(2) and made under penalties of perjury by
Sellers, that (among other things) Sellers is not a foreign person;

                      (iv)        An IRS Form W-9 completed by Sellers;

                      (v)        Assignment and Assumption Agreements with
respect to the Assets, duly executed by LPS in substantially the form of Exhibit
2.4(a)(v)(I), (II), and (III) attached hereto;

                      (vi)        An Assignment and Assumption Agreement with
respect to the Interest, duly executed by LG&E in substantially the form of
Exhibit 2.4(a)(vi) attached hereto;

                      (vii)        An Assignment and Assumption Agreement with
respect to the Venture Management Agreement, duly executed by LPO, in
substantially the form of Exhibit 2.4(a)(vii) attached hereto;

                      (viii)        A Transition Services Agreement, duly
executed by LPS, in the Form of Exhibit 2.4(a)(viii);

                      (ix)        A letter from E.On U.S. LLC, addressed to the
Buyer, guarantying the payment obligations of the Sellers under this Agreement,
in substantially the form of Exhibit 2.4(a)(ix);

                      (x)        A list showing for each PC Loan, the name of
the borrower, the maturity date, the outstanding balance as of the Closing Date,
and the amount of monthly payments; and

                      (xi)        Credit Related Assignment and Assumption
Agreements in the form of Exhibit 2.4(a)(xi).

-9-

--------------------------------------------------------------------------------



               (b)       By Buyer to Sellers. At the Closing, Buyer shall
deliver, or cause to be delivered, to Sellers the following items, each (where
applicable) properly executed and dated as of the Closing Date:

                      (i)        The Purchase Price calculated in accordance
with Section 2.2;

                      (ii)        A Certificate of an appropriate officer,
partner, manager, member or other representative of Buyer as to the Governing
Instruments and Authorizing Documents of Buyer;

                      (iii)        The Certificate required pursuant to Section
6.2(c) hereof;

                      (iv)        Assignment and Assumption Agreements with
respect to the Assets, duly executed by Buyer in substantially the form of
Exhibit 2.4(a)(v) (I), (II), and (III) attached hereto duly executed by the
subsidiaries of Buyer named therein;

                      (v)        An Assignment and Assumption Agreement with
respect to the Interest duly executed by the designated subsidiary of Buyer in
substantially the form of Exhibit 2.4(a)(vi) attached hereto;

                      (vi)        An Assignment and Assumption Agreement with
respect to the Venture Management Agreement, duly executed by the designated
subsidiary of Buyer in substantially the form of Exhibit 2.4(a)(vii) attached
hereto;

                      (viii)        A Transition Services Agreement, duly
executed by Buyer, in the Form of Exhibit 2.4(a)(viii);

                      (ix)        Credit Related Assignment and Assumption
Agreements in the form of Exhibit 2.4(a)(xi);

                      (x)        A letter from Buyer, addressed to the Sellers
and their Affiliates, guarantying the obligations of the subsidiaries of Buyer
that are assignees under the Assignment and Assumption Agreements delivered
pursuant to this Agreement, in substantially the form of Exhibit 2.4(b)(x); and

                      (xi)        A Consent, Waiver and Amendment Agreement duly
executed by all parties thereto in substantially the form of Exhibit 2.4(b)(xi)
attached hereto.

               (c)       Other Documents. Buyer and Sellers shall execute and
deliver to each other at Closing such other documents and agreements as may be
reasonably necessary and desirable to consummate the transactions contemplated
by this Agreement.

        2.5  Casualty Losses.

               (a)        If, before the Closing Date, a Casualty Loss occurs
and the estimated cost to repair or restore the damage related to such Casualty
Loss (or the diminution in value of ROVA attributable to a Casualty Loss if such
Casualty Loss is a condemnation or taking by eminent domain) is less than
$2,000,000, then such Casualty Loss shall not affect the obligation of the
Parties to close the transactions contemplated by this Agreement and:

-10-

--------------------------------------------------------------------------------



                      (i)        each representation or warranty affected by
such Casualty Loss shall be deemed to be true for all purposes under this
Agreement (including Sections 6.1(b) and 7.2(a)) to the same extent that it
would have been true if such Casualty Loss had not occurred; provided, however,
for the avoidance of doubt, the occurrence of a Casualty Loss shall not cause a
representation or warranty to be deemed to be true to the extent that such
representation or warranty would not have been true if the Casualty Loss had not
occurred;

                      (ii)        the Purchase Price payable at the Closing
shall be reduced by an amount (the “Interim Loss Adjustment”) equal to fifty
percent (50%) of the difference of (x) the estimated cost to repair or restore
the damage (or the diminution in value of ROVA attributable to a condemnation or
taking by eminent domain) related to such Casualty Loss, minus (y) the estimated
net insurance or condemnation proceeds (other than insurance proceeds, if any,
in respect of business interruption insurance) that will be received by the
Company in respect of such Casualty Loss; and

                      (iii)        a post-Closing adjustment shall be made to
account for the difference between the Interim Loss Adjustment and an amount
(the “Final Loss Adjustment”) equal to fifty percent (50%) of the difference of
(x) the actual cost to repair or restore the damage (or the diminution in value
of ROVA attributable to a condemnation or taking by eminent domain) related to
such Casualty Loss, minus (y) the actual net insurance or condemnation proceeds
(other than insurance proceeds, if any, in respect of business interruption
insurance) that are received by the Company in respect of such Casualty Loss.
Buyer shall give Sellers notice of the Final Loss Adjustment, together with
reasonable documentation supporting the basis for and calculation of the Final
Loss Adjustment, within thirty (30) days after the later of (A) the completion
of the repair or restoration of the damage related to such Casualty Loss, or (B)
the receipt by the Company of all insurance or condemnation proceeds to which it
is entitled as a result of the Casualty Loss, but no later than one year
following the date specified in clause (A) (such date, as applicable, the
“Settlement Date”). If the Interim Loss Adjustment was less than the Final Loss
Adjustment (determined as of the Settlement Date), Sellers shall pay the amount
of such difference to the Buyer, and if the Interim Loss Adjustment was greater
than the Final Loss Adjustment (determined as of the Settlement Date), Buyer
shall pay the amount of such difference to Sellers. Such payment shall be paid
by the applicable Party within fifteen (15) days after (1) if payment is owed by
Sellers to Buyer, the date Buyer has given Sellers the notice required by this
clause (iv), or (2) if payment is owed by Buyer to Sellers, the date Buyer is
required to give Sellers the notice required by this clause (iv). If, after the
Settlement Date, the Company receives any insurance or condemnation proceeds
(other than insurance proceeds, if any, in respect of business interruption
insurance) in respect of such Casualty Loss, then Buyer shall pay to Sellers an
amount equal to fifty percent (50%) of the actual net insurance or condemnation
proceeds (other than insurance proceeds, if any, in respect of business
interruption insurance) that are received by the Company after the Settlement
Date in respect of such Casualty Loss. Buyer shall pay such amount to Sellers
within fifteen (15) days after the applicable insurance or condemnation proceeds
are received by the Company and shall be accompanied by a statement of
out-of-pocket expenses deducted to determine the amount of net proceeds.

-11-

--------------------------------------------------------------------------------



For purposes of clauses (ii) and (iii) of this Section 2.5(a), “net insurance or
condemnation proceeds” shall mean the amount of insurance or condemnation
proceeds received (or in the case of clause (ii) estimated to be received) minus
the amount of out-of-pocket costs reasonably incurred (or in the case of clause
(ii) estimated to be reasonably incurred) in collecting such insurance or
condemnation proceeds; provided, costs of collecting proceeds of business
interruption insurance shall in no event be deducted.

               (b)        If, before the Closing Date, a Casualty Loss occurs
and the estimated cost to repair or restore the damage related to such Casualty
Loss (or the diminution in value of ROVA attributable to a Casualty Loss if such
Casualty Loss is a condemnation or taking by eminent domain) is equal to or
greater than $2,000,000, then Buyer may elect to terminate this Agreement by
delivering written notice of such termination to Sellers within thirty (30) days
after receipt by Buyer of Sellers’ written notice that a Casualty Loss covered
by this Section 2.5(b) has occurred; provided, however, if Buyer does not
terminate this Agreement under such circumstances and the Closing occurs despite
such Casualty Loss then:

                      (i)        each representation or warranty affected by
such Casualty Loss shall be deemed to be true for all purposes under this
Agreement (including Sections 6.1(b) and 7.2(a)) to the same extent that it
would have been true if such Casualty Loss had not occurred; provided, however,
for the avoidance of doubt, the occurrence of a Casualty Loss shall not cause a
representation or warranty to be deemed to be true to the extent that such
representation or warranty would not have been true if the Casualty Loss had not
occurred;

                      (ii)        no adjustment to the Purchase Price shall be
made with respect to such Casualty Loss; and

                      (iii)        Sellers shall not be entitled to receive any
insurance or condemnation proceeds with respect to such Casualty Loss.

        2.6 Payments. All payments required by this Agreement shall be made by
wire transfer or delivery of immediately available funds in accordance with the
payment instructions set forth on Schedule 2.6 hereto or in accordance with
other payment instructions given by the recipient by written notice to the payor
a reasonable period of time prior to the date the payment must be made or, if
the payment must be made within a particular number of days, prior to the first
day of such period.


ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF SELLERS

        Sellers hereby represent and warrant to Buyer on and as of the Effective
Date that, except as set forth in the Disclosure Schedules or as otherwise
provided in Section 9.12:

        3.1 Organization. LG&E is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of California and has
all requisite limited partnership power and authority to own, lease and operate
its properties and to carry on its business as currently conducted. LPS is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as currently conducted.

-12-

--------------------------------------------------------------------------------



        3.2 Enforceability. (i) The execution, delivery and performance of this
Agreement and the Ancillary Agreements is within Sellers’ power and authority;
and (ii) the execution and delivery by Sellers of the Ancillary Agreements and
the consummation by it of the transactions contemplated by this Agreement and
the Ancillary Agreements has been duly and validly authorized and no other
internal proceedings on its part are necessary to authorize its execution and
delivery of the Ancillary Agreements or its consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements, (iii) the Ancillary
Agreements to which either of the Sellers is a party will be duly and validly
executed and delivered by it, and (iv) each Sellers’ obligations under this
Agreement are and its obligations under the Ancillary Agreements to which it is
a party will be, when executed and delivered by the parties to the Ancillary
Agreements, its legal, valid and binding obligations, enforceable against it in
accordance with their respective terms subject to (A) applicable bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or other similar laws relating to creditors’ rights or creditors’
remedies generally and (B) general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

        3.3  Sellers’ Consents and Approvals; No Violation or Conflict by
Sellers.

               (a)        Except for the FERC and NCUC Transaction Approvals and
the Required Consents, no notice to, filing or registration with, and no Permit
of any Governmental Authority or any consent or approval of any other Person is
necessary or is required to be made or obtained by Sellers in connection with
the execution and delivery of this Agreement or the Ancillary Agreements by
Sellers or for the consummation by Sellers of the transactions contemplated by
this Agreement and the Ancillary Agreements.

               (b)        The execution and delivery of this Agreement and the
Ancillary Agreements and the performance of this Agreement and the Ancillary
Agreements by Sellers and the consummation of the transactions contemplated
hereby and thereby do not (i) conflict with or result in any breach of any
provision of either Seller’s Governing Instruments, (ii) conflict with or
violate any Law applicable to either Seller or any of its respective properties
or assets, or (iii) subject to obtaining all Sellers Required Consents, conflict
with or result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, modification or acceleration) under, any of the
terms, conditions or provisions of any contract, agreement, lease, license,
mortgage, indenture, instrument or other arrangement to which either Seller is a
party or by which it or any of its properties or assets may be bound, or
(iv) subject to obtaining all Sellers Required Consents, result in the creation
of any material lien, charge or encumbrance of any kind whatsoever upon the
Interest.

        3.4 Title to the Interest and the Assets. Sellers owns the Interest and
Assets beneficially and of record and free and clear of any and all
Encumbrances. Except for the Purchase Rights, there are no outstanding
contracts, agreements, options or commitments of any nature obligating Sellers
to transfer all or any portion of the Interest. Upon Closing, including
assignment of the Interest to Buyer at the Closing and Buyer’s payment of the
Purchase Price, Buyer will be the sole beneficial owner of the Interest and the
Assets, free and clear of all Encumbrances other than the Purchase Rights and
any Encumbrances created by Buyer.

-13-

--------------------------------------------------------------------------------



        3.5 Ownership. The Interest represents a 50% general partnership
interest in the Company. The Interest has been duly and validly issued and was
not issued in violation of any preemptive or other similar right. Assuming the
accuracy of the representations contained in Sections 4.5 and 4.6, the Interest
and Assets were offered and sold in compliance with all applicable federal and
state securities laws and regulations. Except for the Purchase Rights, there are
no outstanding or authorized options, warrants, purchase rights, conversion
rights, exchange rights, or other contracts or commitments to subscribe for or
purchase, or other rights of any kind (preemptive or otherwise) to acquire, the
Interest. Except as set forth in the Governing Instruments of the Company, there
are no voting trusts, proxies or other similar agreements or understandings
applicable to the Interest.

        3.6 Brokers’ Fees. None of Sellers or any Affiliate of Sellers has
engaged with respect to the transactions contemplated by this Agreement a
broker, finder or other Person serving a similar function, which engagement will
or may result in any liability or obligation of Buyer or any of its Affiliates
or to which any of their assets (including, if the transactions contemplated by
this Agreement are consummated, the Interest or the Assets of the Company) would
be subject.

        3.7 No Adverse Developments. To the Knowledge of Sellers, there have
been no developments or incidents, and there exist no conditions, which could
reasonably be expected to have a material adverse effect on the operations,
financial condition, or financial results of ROVA, except for developments,
incidents, and conditions which, (i) have been disclosed to the Management
Committee of the Company, (ii) have been disclosed to Buyer or an Affiliate of
Buyer, or (iii) are otherwise within the Knowledge of Buyer.



ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF BUYER

               Buyer hereby represents and warrants to Sellers on and as of the
Effective Date that:

-14-

--------------------------------------------------------------------------------



        4.1 Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Delaware, and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as currently conducted. Each subsidiary of Buyer
that is designated by Buyer to be an assignee of any of the Assets or the
Interest (the “Designated Subsidiaries”) is either a limited liability company
or a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was formed, and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as currently conducted

        4.2 Enforceability. (a) The performance by Buyer of this Agreement and
performance by Buyer and the Designated Subsidiaries of the Ancillary Agreements
required thereby from them is within their respective power; and (b) the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements have been duly authorized, and no other internal
proceedings on its part are necessary to authorize this Agreement or the
Ancillary Agreements or to consummate the transactions contemplated thereby, (c)
this Agreement has been, and the Ancillary Agreements required thereby to which
Buyer or any of the Designated Subsidiaries is a party will be, duly and validly
executed and delivered by it, and (d) Buyer’s obligations under this Agreement
are, and the obligations of Buyer and each of the Designated Subsidiaries under
the Ancillary Agreements required thereby from them will be, when executed and
delivered by the parties to the Ancillary Agreements, their valid and binding
obligations, enforceable against them in accordance with their respective terms
subject to (i) applicable bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or other similar laws relating
to creditors’ rights or creditors’ remedies generally; and (ii) general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

        4.3  Buyer’s Consents and Approvals; No Violation or Conflict by Buyer.

               (a)        Except for the FERC and NCUC Transaction Approvals, no
notice to, filing or registration with, and no permit, authorization, consent or
approval of, any Governmental Authority is necessary or is required to be made
or obtained by Buyer in connection with the consummation by Buyer of the
transactions contemplated by this Agreement.

               (b)        The performance of this Agreement and any Ancillary
Agreeemnts by Buyer and the consummation of the transactions contemplated
thereby do not (i) conflict with or result in any breach of any provision of the
Governing Instruments of Buyer, (ii) conflict with or violate any Law applicable
to Buyer, or any of its properties or assets, or (iii) subject to obtaining all
Buyer Required Consents, conflict with or result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, modification or
acceleration) under, any of the terms, conditions or provisions of any contract,
agreement, lease, license, mortgage, indenture, instrument or other arrangement
to which Buyer is a party or by which Buyer or any of its properties or assets
may be bound. The performance of each Ancillary Agreement by the Designated
Subsidiary which is a party thereto and the consummation of the transactions
contemplated thereby will not (i) conflict with or result in any breach of any
provision of the Governing Instruments of such Designated Subsidiary, (ii)
conflict with or violate any Law applicable to such Designated Subsidiary, or
any of its properties or assets, or (iii) subject to obtaining all Buyer
Required Consents, conflict with or result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, modification or
acceleration) under, any of the terms, conditions or provisions of any contract,
agreement, lease, license, mortgage, indenture, instrument or other arrangement
to which such Designated Subsidiary is a party or by which such Designated
Subsidiary or any of its properties or assets may be bound.

-15-

--------------------------------------------------------------------------------



        4.4 Brokers’ Fees. Neither Buyer nor any Affiliate of Buyer has engaged
with respect to the transactions contemplated by this Agreement a broker, finder
or other Person serving a similar function, which engagement will or may result
in any liability or obligation of Sellers or any of its Affiliates or to which
any of its assets would be subject.

        4.5 Investment Intention. Buyer is acquiring the Assets and the Interest
for its own account for investment purposes only and not with a view to the
distribution (as such term is defined in Section 2(a)(11) of the Securities Act
of 1933, as amended (the “Securities Act”)) thereof, it being understood that
the right to dispose of the Interest shall be entirely within the discretion of
Buyer; provided, however, Buyer understands that the Interest has not been
registered under the Securities Act or any applicable state securities laws and
cannot be sold unless subsequently registered under the Securities Act and any
applicable state securities laws or an exemption from such registration is
available.

        4.6  Accredited Investor. Buyer is an "accredited investor" as such term
is defined in Rule 501(a) under the Securities Act.

        4.7  Financial Resources. Buyer will have financial resources sufficient
to satisfy Buyer's obligations under this Agreement, which resources may include
funds from third-party sources.

        4.8  Lender Consent. Buyer has no reason to believe that the Lenders
would refuse to consent to the transactions contemplated by this Agreement as
required by the Credit Agreement.


ARTICLE 5.
COVENANTS OF SELLER AND BUYER

        5.1 FERC and NCUC Transaction Authorization. The FERC has already
granted authorization of Buyer’s acquisition of Sellers’ jurisdictional
facilities (as defined in the Federal Power Act) and the North Carolina Utility
Commission has already granted authorization for the transfer of the Company’s
certificate (the “FERC and NCUC Transaction Approvals”). From and after the
Effective Date, Buyer shall cooperate with Sellers in connection with any
filings required in connection with the FERC and NCUC Transaction Approvals and
shall use commercially reasonable efforts to promptly provide to Sellers all
information concerning Buyer necessary for any filing with the FERC. Sellers
shall cause the Company, prior to the Closing Date, to file a notice with the
FERC of a change in structure, if any, and direct and indirect ownership of the
Company as necessary to maintain the Company’s market-based rate authorization;
provided, Sellers shall have no obligation to pursue any order or determination
of the FERC or participate in any proceeding of the FERC, in each case relating
to or initiated in response to such notice.

-16

--------------------------------------------------------------------------------



        5.2 Conduct of Business Pending the Closing. Sellers agree that, from
the Effective Date until the Closing Date or the earlier termination of this
Agreement pursuant to Article 8, unless otherwise agreed to by Buyer in writing
or expressly contemplated by this Agreement:

               (a)        LPS shall conduct its operations in the ordinary and
usual course of business and consistent with past practice and exercise its
commercially reasonable efforts to maintain the O&M Agreements in accordance
with their terms.

               (b)        Sellers will not sell, transfer, pledge, hypothecate,
divide, assign or otherwise alienate any portion of the Interest or the Assets.

        5.3  Access to Information; Books and Records.

               (a)     Between the Effective Date and Closing or earlier
termination of this Agreement pursuant to Article 8, Buyer and its authorized
representatives will be given access (solely for the purpose of planning the
transfer of operations to Buyer) on reasonable notice during normal business
hours to: (i) Company and LPS accountants; (ii) the Books and Records of the
Company (including the right to make copies thereof), regardless of the form or
medium in which such Books and Records are maintained, provided that the Parties
contemplate that such Books and Records will be made available in a manner
intended to preserve the confidentiality of the transactions contemplated by
this Agreement prior to Closing; (iii) inspect, during normal business hours,
all of the Assets; and (iv) conduct such other reviews and inspections as Buyer
may reasonably request, subject to Sellers’ reasonable requirements; provided,
however, that any such access shall be conducted in a mutually satisfactory
manner that (A) is intended to preserve the confidentiality of the transactions
contemplated by this Agreement prior to Closing, (B) is consistent with this
Agreement, and (C) does not interfere with the operation of LPS. In addition,
Sellers shall cause LPS to give reasonable access, upon reasonable notice and
during normal business hours, to its personnel. Nothing in this Section 5.3
shall entitle Buyer or its representatives to conduct any environmental
investigation or testing at ROVA, except for any such environmental
investigation as is capable of being conducted solely by an inspection of ROVA.

               (b)     Sellers will deliver copies of the Books and Records for
calendar years 2004 and 2005 and for 2006 through the Closing to the Buyer at
the place designated by Buyer within twenty business days of the Closing.
Sellers shall retain all original Books and Records for at least seven years
after their date and shall allow Buyer reasonable access to such Books and
Records as Buyer may require. Sellers shall notify Buyer prior to destroying any
of the Books and Records and shall give Buyer the option, at Buyer’s expense, of
having such Books and records shipped to Buyer rather than being destroyed.

        5.4 Public Announcements. Each of Buyer and Sellers shall consult with
and obtain the approval (which approval will not be unreasonably withheld) of
the other Party before issuing any press release or making any other public
statement with respect to this Agreement or any of the transactions contemplated
hereby, except as may be required by Law or by obligations pursuant to any
listing agreement with any national securities exchange or inter-dealer
quotation system or as required in connection with the FERC and NCUC Transaction
Approvals (and, in the reasonable judgment of the Party making such announcement
or public statement, based upon advice of counsel, prior consultation with and
approval of the other Party, despite reasonable efforts to obtain same, would
prevent dissemination of such announcement or public statement in a timely
enough fashion to comply with such applicable Law, listing agreement provision
or exchange policy or requirement in connection with the FERC and NCUC
Transaction Approvals), and, in such event, each Party agrees to give prompt
notice to the other Party prior to any such written release or statement and, to
the extent possible, based on the advice of counsel seek confidential treatment
of such information or filing. Buyer has advised Sellers that, based on the
advice of counsel, Buyer must file a Form 8K with the Securities and Exchange
Commission describing its purchase of the Interest and the Assets within four
business days of the execution of this Agreement.

-17-

--------------------------------------------------------------------------------



        5.5  Intentionally Omitted.

        5.6  Commercially Reasonable Efforts.

               (a)        From the Effective Date until the earlier of the
Closing Date or the date on which this Agreement is terminated pursuant to
Article 8, each of the Parties shall use its commercially reasonable efforts to
obtain in an expeditious manner the satisfaction of all conditions precedent to
the obligations of the other Party to consummate the purchase and sale of the
Interest. Nothing in this paragraph shall obligate any Party to pay money to any
Person or to contribute money or other capital to the Company (other than for
fees and expenses of its professional advisors and filing fees).

               (b)        Sellers shall use commercially reasonable efforts
(which shall not include the payment of money, other than other than for fees
and expenses of its professional advisors and filing fees) to obtain, or to
cause the Company, or cooperate with Buyer, to obtain, all Required Consents
prior to the Closing. After the Effective Date, Buyer shall use commercially
reasonable efforts (which shall not include the payment of money other than for
fees and expenses of its professional advisors and filing fees), to obtain, or
cooperate with Sellers or the Company to obtain, all Required Consents prior to
the Closing.

               (c)        The Parties shall cooperate and use commercially
reasonable efforts (which shall not include agreeing to any modifications of the
terms of the underlying obligations and shall not require the payment of any
money other than for fees and expenses of its professional advisors and filing
fees) in order that, effective on or prior to the Closing Date, the Existing
Letters of Credit shall be returned to Sellers or cancelled and terminated and
all Liabilities, if any, of Sellers or its Affiliates related thereto shall be
fully, completely and unconditionally released. Without limiting what would
otherwise constitute commercially reasonable efforts (which shall not include
agreeing to any modifications of the terms of the underlying obligations and
shall not require the payment of any money other than for fees and expenses of
its professional advisors and filing fees), Buyer shall seek the consent and
cooperation of the Agent as contemplated by Section 5.8.

-18-

--------------------------------------------------------------------------------



        5.7  Consents.

               (a)        From the Effective Date to the earlier of the Closing
Date or the date on which this Agreement is terminated pursuant to Article 8,
each Party will use its commercially reasonable efforts (which shall not require
the payment of any money other than for fees and expenses of its professional
advisors and filing fees) to obtain the consents, approvals, authorizations,
waivers, permits, certificates and orders of Governmental Authorities and any
other third parties that may be or become necessary or advisable for the
performance of its obligations under this Agreement and the consummation of the
transactions contemplated hereby and will cooperate in all reasonable respects
with the other Party in promptly seeking to obtain such consents, approvals,
authorizations, waivers, permits, certificates and orders as may be necessary or
advisable for the performance of their respective obligations pursuant to this
Agreement. None of the Parties will take any action for the purpose of delaying,
impairing or impeding the receipt of any required approvals, and each Party will
use its commercially reasonable efforts (which shall not require the payment of
any money other than for fees and expenses of its professional advisors and
filing fees) to secure such approvals as promptly as possible.

               (b)        To the extent that Permits are required to be
transferred to Buyer, each of the Parties will use its commercially reasonable
efforts (which shall not require the payment of any money other than for fees
and expenses of its professional advisors and filing fees) to facilitate such
transfers of Permits by the Closing, without any material change in the terms
thereof.

        5.8 Substitute Letters of Credit; Cash Deposit. At the Closing, Buyer
shall, at its option, either (a) deliver to the Agent Substitute Letters of
Credit, or (b) deposit with the Agent cash, in each case, in an amount equal to
the undrawn amount of the Existing Letters of Credit (but not more than
$9,850,000) so that, subject to the terms and provisions of the Credit Agreement
and the consent and cooperation of the Agent, upon delivery of such Substitute
Letters of Credit to, or deposit of cash with, the Agent, the Existing Letters
of Credit shall be released and returned to Sellers at the Closing.

        5.9 Further Assistance. After the Closing Date, each Party shall take,
without additional consideration, such further reasonable action (including the
execution and delivery of such further instruments and documents and the grant
of access to any individuals, premises, books or records) as any other Party
reasonably may request as may be necessary or desirable to carry out the
purposes of this Agreement.

        5.10 Use of LG&E Name. Buyer acknowledges that neither the Company nor
the Buyer has any claim or rights in or to the name “LG&E”. Buyer agrees that as
soon as practicable after the Closing, but in any event within thirty (30) days
following the Closing, it will cause the Company to file, register or submit
such documents as are necessary to change its name to remove the name “LG&E” and
any variation thereof and to amend each certificate, partnership agreement or
other Governing Instrument of the Company to reflect such name change. Buyer
shall not use the “LG&E” name in connection with operating its business,
including in connection with providing services under the O&M Agreements. Buyer
further agrees that within thirty (30) days following the Closing it shall use
its commercially reasonable efforts to remove the name “LG&E” from all signs,
stationery, Assets and other items owned or used by the Company and Buyer and
shall thereafter cause the Company not to use the name “LG&E” or any variation
thereof for any purpose or reason whatsoever. Nothing in this paragraph shall
obligate Buyer to pay money to any Person (other than for fees and expenses of
its professional advisors and filing fees).

-19-

--------------------------------------------------------------------------------



        5.11 Replacement Insurance. Buyer agrees to obtain or cause to be
obtained as of the Closing replacement insurance arrangements (“Replacement
Insurance”) for the Company providing replacement coverage equivalent to the
existing coverage maintained by or on behalf of the Company as of the Effective
Date or, if such replacement coverage cannot be obtained on a commercially
reasonable basis, replacement coverage that is as close to equivalent to the
existing coverage as can be obtained on a commercially reasonable basis.

        5.12 Preservation of Company Status. Each of Buyer and Sellers agrees
that if the transactions contemplated by this Agreement would result in a
termination of the Company for federal income tax purposes, it will take all
actions reasonably within its control to cause the transactions contemplated by
this Agreement to nonetheless be effective and to waive (and to cause the
Company to waive) any Claims or Losses in connection with such termination.
Without limiting the generality of the foregoing, each of Buyer and Sellers
agrees to vote its interest in the Company (and cause its or its subsidiary’s
representative on the Company’s Management Committee to vote) to take such
actions and to agree to amend the Partnership Agreement as necessary and
appropriate to permit the transactions to occur and to effect such waiver.


ARTICLE 6.
CONDITIONS PRECEDENT TO CLOSING

        6.1 Conditions Precedent to Obligations of Buyer. The obligation of
Buyer to consummate the purchase and sale of the Interest and Assets as
contemplated by this Agreement is subject to the satisfaction or waiver at or
prior to the Closing of the following conditions precedent:

               (a)        Sellers shall have performed and complied in all
material respects with all obligations and covenants that are to be performed or
complied with or necessary to be performed or complied with by Sellers on or
before the Closing Date;

               (b)        the representations and warranties of Sellers set
forth in Article 3, taken as a whole, shall be true and correct in all material
respects both when made and as if made again on and as of the Closing Date
(provided that all representations and warranties which are made as of a
specific date shall be true and correct as if made only as of such date);

               (c)        Buyer shall receive at the Closing a certificate
executed by Sellers, in form reasonably satisfactory to Buyer, certifying that,
to the knowledge of the officer executing such certification, the matters
referred to in paragraphs (a) and (b) of this Section 6.1 have been satisfied;

               (d)        all Required Consents including the FERC and NCUC
Transaction Approvals shall have been obtained and remain in effect;

-20-

--------------------------------------------------------------------------------



               (e)        no investigation, suit, action or other proceeding
shall be threatened or pending before any Governmental Authority that seeks
constraint, prohibition, damages or other relief in connection with the purchase
and sale of the Assets and the Interest or the consummation of the other
transactions contemplated by this Agreement;

               (f)        no notice shall have been given by VEPCO to the
Sellers or the Company between the date of this Agreement and the Closing Date
stating that a breach has occurred under one or more of the O&M Agreements or
under a material contract between VEPCO and the Company;

               (g)        the Agent shall have acknowledged in form and
substance reasonably acceptable to Buyer that the Replacement Insurance
satisfies the insurance requirements of the Credit Agreement;

               (h)        neither Party shall have exercised any termination
rights which it is entitled to exercise pursuant to Sections 2.5(b) or 8.1; and

               (i)        Sellers shall have tendered to Buyer all of the
documents, instruments and other items related to the Company which Sellers are
required to deliver at Closing pursuant to Section 2.4(a), subject only to the
delivery by Buyer of the Purchase Price and the documents, instruments and other
items which Buyer is obligated to deliver at Closing pursuant to Section 2.4(b).

               (j)        Buyer shall have received documentation releasing any
pledges to Seller or its Affiliates by Buyer or its Affiliates that secure
obligations that have expired and can no longer arise.

        6.2 Conditions Precedent to Obligations of Sellers. The obligation of
Sellers to consummate the purchase and sale of the Interest and Assets as
contemplated by this Agreement is subject to the satisfaction or waiver on or
prior to the Closing Date of the following conditions precedent:

               (a)        Buyer shall have performed and complied in all
material respects with all obligations and covenants that are to be performed or
complied with or necessary to be performed or complied with by it on or before
the Closing Date;

               (b)        the representations and warranties of Buyer set forth
in Article 4, taken as a whole, shall be true and correct in all material
respects both when made and as if made again on and as of the Closing Date
(provided that all representations and warranties which are made as of a
specific date shall be true and correct as if made only as of such date);

               (c)        Sellers shall have received a certificate of an
officer of the Buyer, in form reasonably satisfactory to Sellers, certifying
that, to the knowledge of the officer making such certification, the matters
referred to in paragraphs (a) and (b) of this Section 6.2 have been satisfied;

               (d)        all Required Consents and the FERC and NCUC
Transaction Approvals shall have been obtained and remain in effect;

-21-

--------------------------------------------------------------------------------



               (e)        Sellers and all of their Affiliates shall have been
fully, completely and unconditionally released from all of their respective
Liabilities (if any) in respect of the Existing Letters of Credit, no amounts
shall have been drawn under the Existing Letters of Credit, and the Existing
Letters of Credit shall have been returned to Sellers at the Closing;

               (f)        no investigation, suit, action or other proceeding
shall be threatened or pending before any Governmental Authority that seeks
constraint, prohibition, damages or other relief in connection with the purchase
and sale of the Interest or the consummation of the other transactions
contemplated by this Agreement;

               (g)        neither Party shall have exercised any termination
rights which it is entitled to exercise pursuant to Sections 2.5(b) or 8.1; and

               (h)        Buyer shall have tendered to Sellers the Purchase
Price and all of the documents, instruments and other items which Buyer is
required to deliver at Closing pursuant to Section 2.4(b), subject only to the
delivery by Sellers of the documents, instruments and other items which Sellers
is obligated to deliver at Closing pursuant to Section 2.4(a).


ARTICLE 7.
INDEMNITIES AND ADDITIONAL COVENANTS

        7.1 Survival. All representations, warranties, covenants, and
obligations in this Agreement, the Schedules, Exhibits, and any other
certificate or document delivered pursuant to this Agreement will survive the
Closing.

        7.2  Sellers’ Indemnity.

               (a)       General. Sellers hereby agrees to indemnify and hold
harmless Buyer, its Affiliates and their respective officers, directors and
shareholders and their successors and permitted assigns (“Buyer Indemnified
Parties”) from and against, any and all Losses or Claims that any Buyer
Indemnified Party may suffer or incur, or become subject to, as a result of or
arising from: (i) any breach or inaccuracy of any of the representations and
warranties made by Sellers in or pursuant to this Agreement; and (ii) any
failure of Sellers or its Affiliates to carry out, perform, satisfy and
discharge any of their covenants, agreements, undertakings, liabilities or
obligations under this Agreement or under any of the documents and instruments
delivered by Sellers pursuant to this Agreement.

               (b)       Survival of Remedies. The Sellers’ Indemnification
obligation pursuant to this Section 7.2 shall survive the Closing.

               (c)       Limitations on Liability. The Buyer Indemnified Parties
shall not be entitled to Indemnification for any Losses or Claims that, when
added to all Losses and Claims for which Indemnification has already been made
by Sellers, would exceed an amount equal to the Purchase Price as adjusted by
any refunds or payments actually made pursuant to Section 2.5. Sellers shall
have no obligation to indemnify the Buyer Indemnified Parties for any Losses or
Claims arising from the failure to obtain any Required Consent waived in writing
by Buyer pursuant to Section 6.1.

-22-

--------------------------------------------------------------------------------



               (d)        [INTENTIONALLY OMITTED]

               (e)       Derivative Losses. The Company shall not be treated as
an Affiliate of Buyer or a Buyer Indemnified Party for purposes of this Section
7.2, and Sellers shall have no obligations to the Company pursuant to any
provision of this Agreement. If the Company suffers or incurs, or becomes
subject to, any Losses or Claims that it would not have suffered, incurred or
become subject to if (i) the representations and warranties made by Sellers in
this Agreement were not breached or inaccurate, or (ii) Sellers and its
Affiliates did not fail to carry out, perform, satisfy and discharge any of
their covenants, agreements, undertakings, liabilities or obligations under this
Agreement or under any of the documents and instruments delivered by Sellers
pursuant to this Agreement, then Buyer shall be entitled to Indemnification
pursuant to Section 7.2(a) for Losses indirectly incurred by it as a result of
such circumstances; provided, however, that the amount of such Indemnification
shall in no event exceed the after-tax economic impact on the value of the
Interest, as determined by a discounted cash-flow methodology based on the
actual and projected cash flows to Buyer, resulting from such Losses and Claims
that the Company suffered or incurred or to which it became subject. Except as
provided in this Section 7.2(e), neither Buyer nor any Buyer Indemnified Party
shall have any right to Indemnification under this Section 7.2 as a result of
Losses or Claims suffered or incurred by the Company or to which the Company
becomes subject.

               (f)       Losses Covered by Insurance. The amounts for which
Sellers shall be liable under Section 7.2(a) shall be reduced by any insurance
proceeds actually received by the Company in connection with the facts and
circumstances giving rise to the right of Indemnification. If, after a Buyer
Indemnified Party has been indemnified for any Losses or Claims, insurance
proceeds are received by the Company in connection with the facts and
circumstances giving rise to such Losses or Claims, then the Buyer Indemnified
Party who has received such Indemnification shall refund to Sellers the amount
of such Indemnification that was paid to the extent that it would not have been
payable if such insurance proceeds had been received by the Company prior to the
payment of such Indemnification. Such refund shall be paid within ten (10) days
following the receipt by the Company of the insurance proceeds giving rise to
such refund. If any Buyer Indemnified Party other than Buyer fails to make such
refund during such period, Buyer shall make such refund within five (5) days
after the end of such period.

        7.3  Buyer’s Indemnity.

               (a)       General. Buyer hereby agrees to indemnify and hold
harmless Sellers, their Affiliates and their respective officers, directors and
shareholders and their successors and permitted assigns (“Sellers Indemnified
Parties”) from and against, any and all Losses or Claims that the Sellers
Indemnified Parties may at any time suffer or incur, or become subject to, as a
result of or arising from: (i) any breach or inaccuracy of any of the
representations and warranties made by the Buyer in or pursuant to this
Agreement; (ii) any failure by the Buyer to carry out, perform, satisfy and
discharge any of its covenants, agreements, undertakings, liabilities or
obligations under this Agreement or under any of the documents and instruments
delivered by the Buyer pursuant to this Agreement; (iii) after the Closing has
occurred, the Company’s failure to pay and discharge when and as it becomes due
and payable any Liability of the Company other than those with respect to which
Buyer is entitled to Indemnification pursuant to Section 7.2(a) hereof; and (iv)
Buyer’s or any of its Affiliates’ failure to pay, discharge or perform when
required any Liability under the O&M Agreements and the Venture Management
Agreement required to be paid, discharged or performed after the Closing.
Subject to Section 9.12, disclosure after the Effective Date of a breach or
inaccuracy of a representation or warranty made by Sellers pursuant to this
Agreement shall not affect Sellers’ liability under this Agreement with respect
to such breach or inaccuracy.

-23-

--------------------------------------------------------------------------------



               (b)       Survival of Remedies. The Buyer’s Indemnification
obligation pursuant to this Section 7.3 shall survive the Closing.

               (c)       Limitations on Liability The Sellers Indemnified
Parties shall not be entitled to Indemnification for any Losses or Claims with
respect to Section 7.3(i) and (ii) that, when added to all Losses and Claims for
which Indemnification has already been made by Sellers with respect to Section
7.3(i) and (ii), would exceed an amount equal to the Purchase Price as adjusted
by any refunds or payments actually made pursuant to Section 2.5. Buyer shall
have no obligation to indemnify the Sellers Indemnified Parties for any Losses
or Claims arising from the failure to obtain any Required Consent waived in
writing by Sellers pursuant to Section 6.2.

               (d)        [INTENTIONALLY OMITTED]

               (e)       Derivative Losses. The Company shall not be treated as
an Affiliate of Sellers or a Sellers Indemnified Party for purposes of this
Section 7.3, and Buyer shall have no obligations to the Company pursuant to any
provision of this Agreement.

        7.4  Indemnification Procedure.

               (a)        If a claim against Sellers or Buyer (each, an
“Indemnifying Party”) for Indemnification pursuant to the provisions of Sections
7.2(a) or 7.3(a) is to be made by any Buyer Indemnified Party or Sellers
Indemnified Party (each, an “Indemnified Party”), such Indemnified Party shall
give notice of such claim to the Indemnifying Party promptly after such
Indemnified Party becomes aware of any fact, condition or event which may give
rise to Claims or Losses for which Indemnification may be sought under Sections
7.2(a) or 7.3(a); provided, that, failure to timely give notice shall not
relieve the Indemnifying Party from any obligation under this Agreement except
to the extent, if any, the Indemnifying Party is materially prejudiced thereby.

               (b)        In the case of a claim for Indemnification involving
the assertion of a Claim by a third party against such Indemnified Party,
provided that the Indemnifying Party (i) admits in writing to the Indemnified
Party that such Claim is covered by the indemnity provisions of Section 7.2(a)
or 7.3(a) hereof, as applicable, (ii) the Indemnifying Party has and provides
reasonable evidence that the Indemnifying Party has the financial capacity and
resources to be fully responsible for all such liabilities and obligations
relating to such Claim and (iii) the Indemnifying Party thereafter conducts the
defense of such third party Claim as actively and diligently as is reasonably
appropriate, the Indemnifying Party shall have the right to contest and defend
by all appropriate legal proceedings such Claim and to control all settlements
(unless the Indemnified Party agrees to assume the cost of settlement and to
forego such indemnity) and to select a recognized and reputable lead counsel
acceptable to Indemnified Party to defend any and all such Claims at the sole
cost and expense of the Indemnifying Party (“Assume the Defense”); provided,
however, that the Indemnifying Party shall not be entitled to Assume the Defense
and shall pay the cost and expense of counsel retained by the Indemnified Party
if (1) the Claim relates to or arises in connection with any criminal or
quasi-criminal proceedings, action, indictment, allegation or investigation of
or against the Indemnified Party or its Affiliates, (2) the Indemnified Party
has been advised by counsel that a reasonable likelihood exists of a conflict of
interest between defenses to the Claim available to the Indemnifying Party and
the Indemnified Party; or (3) upon petition by the Indemnified Party, the
appropriate court rules that the Indemnifying Party failed or is failing to
defend the Claim as actively and diligently as is reasonably appropriate;
provided, further, that the Indemnifying Party may not effect any settlement
that could result in any cost, expense or liability to, or have any material
adverse effect upon, any Indemnified Party unless such Indemnified Party
consents in writing to such settlement and the Indemnifying Party agrees to
indemnify such Indemnified Party therefor.

-24-

--------------------------------------------------------------------------------



               (c)        In the case of a claim for Indemnification under
Section 7.2(a) made pursuant to Section 7.2(e) and involving the assertion of a
Claim by a third party against the Company, provided that (i) Sellers admits in
writing to the Buyer Indemnified Party that such Claim is covered by the
indemnity provisions of Section 7.2(a) and 7.2(e), (ii) Sellers has and provides
reasonable evidence that Sellers has the financial capacity and resources to be
fully responsible for all such liabilities and obligations relating to such
Claim and (iii) Sellers thereafter conducts the defense of such third party
Claim as actively and diligently as is reasonably appropriate, Sellers shall
have the right to Assume the Defense of such Claim to the extent that any Buyer
Indemnified Party has the right to contest and defend such Claim, to control any
settlement of such Claim, or to select counsel to defend such Claim; provided,
however, that Sellers shall not be entitled to Assume the Defense and shall pay
the cost and expense of counsel retained by the Buyer Indemnified Party if (1)
the Claim relates to or arises in connection with any criminal or quasi-criminal
proceedings, action, indictment, allegation or investigation of or against the
Indemnified Party or its Affiliates, (2) the Indemnified Party has been advised
by counsel that a reasonable likelihood exists of a conflict of interest between
defenses to the Claim available to Sellers and the Buyer Indemnified Party; or
(3) upon petition by the Buyer Indemnified Party, the appropriate court rules
that Sellers failed or is failing to defend the Claim as actively and diligently
as is reasonably appropriate, and; provided, further, that Sellers may not
effect any settlement that could result in any cost, expense or liability to, or
have any material adverse effect upon, any Buyer Indemnified Party unless such
Buyer Indemnified Party consents in writing to such settlement and Sellers
agrees to indemnify such Buyer Indemnified Party therefor.

               (d)        In the event the Indemnifying Party does not admit in
writing to the Indemnified Party seeking Indemnification that such Claim is
covered by the indemnity provisions of Section 7.2(a) or 7.3(a) hereof, as
applicable, such Indemnified Party shall take such actions as it deems necessary
to defend such Claim; provided, however, that the Indemnified Party may not
effect any settlement that could result in any cost, expense, liability to, or
have any material adverse effect upon the Indemnifying Party without consent of
the Indemnifying Party, which consent shall not be unreasonably withheld and
which consent or objection thereto must be provided in a timely manner as the
circumstances dictate and in any event within ten (10) business days of such
request. Once an Indemnifying Party Assumes the Defense with respect to a claim,
an Indemnified Party may select a recognized and reputable counsel satisfactory
to Indemnified Party to participate in any defense of that third party Claim, in
which event such Indemnified Party’s counsel shall be at the sole cost and
expense of such Indemnified Party; provided, however, that the cost and expense
of Indemnified Party’s counsel that were incurred prior to the date the
Indemnifying Party Assumes the Defense in connection with responding to the
third party Claim shall be borne by the Indemnifying Party.

-25-

--------------------------------------------------------------------------------



               (e)        In connection with any such third party Claim, the
Parties shall cooperate with each other (at the Indemnifying Party’s cost and
expense) and provide each other with access to relevant books and records in
their possession. Sellers and Buyer shall cause the Sellers Indemnified Parties
and the Buyer Indemnified Parties, respectively, to comply with the provisions
of this Section 7.4.

        7.5  Post-Closing Tax Matters.

               (a)       Review of Tax Returns; Proration of Income and Loss.
With respect to Tax Returns not yet filed as of the Closing Date which cover
periods ending on or before or including the Closing Date, Sellers or Buyer, as
the case may be, shall reasonably cooperate with the other Party in permitting
the other Party to review and comment on such Tax Returns made available
pursuant to Section 12.1 of the Partnership Agreement. The Parties agree that
for purposes of allocating items of Company income, gain, loss and deduction
between Sellers and Buyer for any taxable periods that include but do not end on
the Closing Date (a “Straddle Tax Period”) Sellers and Buyer will, to the extent
permitted by applicable Law and the Partnership Agreement, elect with the
relevant taxing authority to treat such taxable period for all purposes as a
short taxable period ending as of the Closing Date. In any case where applicable
Law does not permit such an election to be made, all items of Company income,
gain, loss and deduction shall be allocated between the period before the
Closing Date and the period beginning the day after the Closing Date using a
closing-of-the-books method assuming that the Straddle Period consisted of two
taxable periods, one ending at the close of the Closing Date and the other
beginning at the start of the day after the Closing Date, except that (i)
exemptions, allowances or deductions that are calculated on an annual basis
(such as the deduction for depreciation) and (ii) deductions relating to real
property, personal property, intangibles and other similar Taxes relating to
assets shall, in each case, be allocated on a per-diem basis taking into account
the period for which the asset was held. If the election or allocation provided
above is not permitted by the Partnership Agreement, all items of Company
income, gain, loss and deduction shall be allocated in accordance with the
provisions of the Partnership Agreement; provided, each of Sellers and Buyer
agrees to exercise any of its rights (and to cause its Affiliates to exercise
any of their rights) under the Partnership Agreement to permit, and to cause its
representative or representatives on the management committee to permit and
approve, the election and allocation provided for above and/or to put into
effect such allocation as between Sellers and Buyer.

               (b)       Cooperation on Tax Matters. Buyer and Sellers shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns of the Company and any audit,
litigation or other proceeding with respect to Taxes of the Company. Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided under this Agreement. Buyer and Sellers agree (i) to
retain all books and records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Closing until the
expiration of the statute of limitations (and, to the extent notified by Buyer
or Sellers, any extensions thereof) of the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority,
and (ii) to give the other Party reasonable written notice prior to destroying
or discarding any such books and records and, if the other Party so requests,
Buyer or Sellers, as the case may be, shall allow the other Party to take
possession of such books and records.

-26-

--------------------------------------------------------------------------------



        7.6 No Additional Representations. Buyer acknowledges that its
wholly-owned indirect subsidiary is a 50% general partner in the Company and
Buyer is thereby generally familiar with all aspects of its assets, operation
and financial results and prospects, including, without limitation, its Books
and Records, Tax Returns, contracts, insurance policies and other information
relating to the Company, and that it and its representatives have had a full
opportunity to meet with the employees of LPS to discuss in detail the Assets.
Buyer acknowledges that none of Sellers, the Company or any other Person has
made any representation or warranty, expressed or implied, as to, and none of
Buyer or any of its Affiliates has relied upon, the accuracy or completeness of
any information regarding the Company or the Assets furnished or made available
to Buyer and its representatives, except as expressly set forth in this
Agreement, and neither Sellers nor any other Person shall have or be subject to
any liability to Buyer or any other Person resulting from the distribution to
Buyer, or Buyer’s use of, any such information, including the Offering
Memorandum dated April 2003, and any information, documents or material made
available to Buyer or its representatives in any “data rooms”, management
presentations or in any other medium in expectation of the transactions
contemplated by this Agreement. Buyer acknowledges that, should the Closing
occur, Buyer shall acquire the Interest (including the share in the Company’s
assets represented thereby) and the Assets without any representation or
warranty as to merchantability or fitness for any particular purpose, in an “as
is” condition and on a “where is” basis, except as otherwise expressly set forth
in this Agreement. Specifically, Buyer agrees that its use of the LPS Know How
is strictly at Buyer’s risk and that Buyer (i) will have no recourse against
Sellers or their affiliates with respect to any adverse consequences there from
and (ii) will indemnify Sellers and the Sellers Indemnified Parties against all
claims that arise by Buyer’s use of the LPS Know How after the Closing.

        7.7 Exclusivity of Remedies. Notwithstanding anything to the contrary in
this Agreement, no Party shall be liable to the other Party or any Indemnified
Party for (i) any consequential, special, indirect or incidental damages
sustained by any other Party or Indemnified Party or (ii) punitive or exemplary
damages. The Indemnification provided for in Sections 7.2 and 7.3 shall
constitute the exclusive remedy for the Parties with respect to any Losses and
Claims arising under or related to this Agreement except that either Party may
seek specific performance with respect to any breaches or threatened breaches of
the covenants set forth in this Agreement and either Party may seek damages
against the other Party if such damages are the result of intentional fraud on
the part of the other Party.

-27-

--------------------------------------------------------------------------------




ARTICLE 8.
TERMINATION

        8.1  Termination. This Agreement may be terminated and the transactions
contemplated thereby abandoned as follows:

               (a)        By the written consent of Buyer and Sellers at any
time prior to the Closing;

               (b)        By written notice of Buyer or Sellers to the other if
a final, non-appealable order to restrain, enjoin or otherwise prevent the
consummation of the transactions contemplated by this Agreement shall have been
entered;

               (c)        By written notice of Buyer to Sellers at any time on
or after the Termination Date if the Closing shall not have occurred by reason
of a failure of any condition precedent under Section 6.1 unless the failure
results primarily from a material breach by Buyer of any representation,
warranty or covenant contained in this Agreement;

               (d)        By written notice of Sellers to Buyer at any time on
or after the Termination Date if the Closing shall not have occurred by reason
of a failure of any condition precedent under Section 6.2, unless the failure
results primarily from a material breach by Sellers of any representation,
warranty or covenant contained in this Agreement;

               (e)        By written notice of Buyer to Sellers if the FERC and
NCUC Transaction Approvals or any other consent or approval to be obtained from
any Governmental Authority in order to effect the transactions contemplated in
this Agreement shall be subject to any condition that would require Buyer or any
of its Affiliates to dispose of any significant portion of its assets or lines
of business; provided, however, before Buyer shall have the right to terminate
this Agreement pursuant to this Section 8.1(e), Buyer shall, and shall cause its
Affiliates, to use commercially reasonable efforts to have the applicable
Governmental Authority remove such condition from the transaction approval,
including seeking rehearing or reconsideration of such condition;

               (f)        By written notice of Buyer to Sellers in the event
there has been a material breach by Sellers of its respective agreements,
covenants, representations or warranties contained in this Agreement if (i) such
breach has not been cured within ten (10) days after Buyer’s written notice
thereof to Sellers, or (ii) if not curable within ten (10) days, Sellers has
taken reasonable actions within ten (10) days after Buyer’s written notice
thereof to Sellers designed to cure such breach during a reasonable period of
time (but in any event prior to the Termination Date) and Sellers continues to
take reasonable actions to cure such breach until it is cured;

               (g)        By written notice of Sellers to Buyer in the event
there has been a material breach by Buyer of its agreements, covenants,
representations or warranties contained in this Agreement if (i) such breach has
not been cured within ten (10) days after Sellers’ written notice thereof to
Buyer, or (ii) if not curable within ten (10) days, Buyer has taken reasonable
actions within ten (10) days after Sellers’ written notice thereof to Buyer
designed to cure such breach during a reasonable period of time (but in any
event prior to the Termination Date) and Buyer continues to take reasonable
actions to cure such breach until it is cured; or

-28-

--------------------------------------------------------------------------------



               (h)        By written notice of Buyer to Sellers pursuant to
Section 2.5(b).

        8.2 Effect of Termination. Notwithstanding any termination of this
Agreement pursuant to Section 8.1, the provisions of Sections 3.6, 4.4 and 5.4
and Articles 7, 8 and 9 shall survive any such termination. Upon any termination
of this Agreement pursuant to Section 8.1, Sellers and Buyer shall have no
obligation or liability to each other except with respect to (i) any breaches of
covenants made in this Agreement prior to such termination and (ii) those
provisions that survive the termination pursuant to the first sentence of this
Section 8.2. If and only if the transactions contemplated by this Agreement are
not consummated because of a material breach of this Agreement by Buyer, the
terms of this Agreement shall be deemed to constitute an “Offering Notice” for
which the “Offering Period” has expired without being exercised for purposes of,
and with the meanings ascribed to those terms, in Section 8.3 of the Partnership
Agreement.


ARTICLE 9.
MISCELLANEOUS

        9.1 Expenses. Except as otherwise set forth herein, each of Sellers and
Buyer shall bear and pay all costs and expenses incurred by it in connection
with the transactions contemplated by this Agreement.

        9.2 Transfer Taxes, Recording Fees and Real Estate Taxes. All sales, use
or other taxes normally imposed on a buyer or imposed on a seller that are
properly chargeable to a buyer (other than taxes on gross income, net income or
gross receipts) and duties, levies on other governmental charges incurred by or
imposed with respect to the transactions contemplated by this Agreement and all
recording fees shall be shared equally by Buyer and Sellers.

        9.3 Waiver and Amendment. Any provision of this Agreement may be waived
only in writing at any time by the Party that is entitled to the benefits
thereof. This Agreement may not be amended or supplemented at any time, except
by an instrument in writing signed on behalf of each Party. The waiver by any
Party of any breach of a provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.

        9.4 Assignment. This Agreement shall not be assignable by any Party
without the prior written consent of the other Party, except that Either Party
may assign this Agreement in whole or in part to an Affiliate of that Party.
This Agreement shall inure to the benefit of and will be binding upon the
Parties and their respective legal representatives, successors and permitted
assigns.

        9.5 Notices. All notices, requests, demands, claims and other
communications that are required to be or may be given under this Agreement must
be in writing and shall be deemed to have been duly given when received if (a)
delivered in person or by courier, (b) sent by telecopy or facsimile
transmission, or (c) mailed, by registered or certified mail, postage prepaid
return receipt requested, to the intended recipient at following addresses:

-29-

--------------------------------------------------------------------------------



  If to Sellers:


  LG&E Power Services LLC
LG&E Roanoke Valley L.P.
C/o LG&E Energy LLC
220 West Main Street
Louisville, Kentucky 40202
Attn: President
Fax: (502) 627-4622


  with copy to:


  LG&E Energy LLC
220 West Main Street
Louisville, Kentucky 40202
Attn: General Counsel
Fax: (502) 627-4622


  If to Buyer:


  Westmoreland Coal Company
14th Floor
2 North Cascade Avenue
Colorado Springs, CO 80903
Attn: Douglas P. Kathol
Fax: (719) 448-5824


  with copy to:


  Westmoreland Coal Company
14th Floor
2 North Cascade Avenue
Colorado Springs, CO 80903
Attn: General Counsel
Fax: (719) 448-5824  


or to such other address for a Party as that Party shall have furnished to the
others by notice given in accordance with this Section 9.5. Such notices shall
be effective upon actual receipt at the addresses above.

        9.6 Dispute Resolution; Arbitration; Governing Law. All controversies,
disputes, differences or questions relating to or in connection with this
Agreement shall be referred by any Party to binding arbitration in accordance
with the then-prevailing Commercial Arbitration Rules of the American
Arbitration Association. Such arbitration shall be the exclusive method for
resolution of the dispute, and the determination of the arbitrator shall be
final and binding on the Parties (except to the extent that there exist grounds
for vacation of an award under applicable arbitration statutes). In the event of
any disagreement between the Parties arising out of any provision of this
Agreement and prior to its referral to arbitration, the Parties shall use their
respective good faith efforts to resolve such disagreement. If the Parties fail
to resolve such disagreement, either Buyer or Sellers may submit such matter for
arbitration in accordance with this Section 9.6. The arbitration shall be
conducted in the English language and shall take place in Washington, D.C. under
the auspices of the American Arbitration Association and in accordance with its
Commercial Arbitration Rules. The costs of such arbitration shall be determined
by and allocated between the Parties by the arbitrator in its decision. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, excluding any conflict of law rules that may direct
the application of the laws of another jurisdiction.

-30-

--------------------------------------------------------------------------------



        9.7 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provision, covenants and
restrictions of this Agreement shall continue in full force and effect and shall
in no way be affected, impaired or invalidated unless such an interpretation
would materially alter the rights and privileges of any Party or materially
alter the terms of the transactions contemplated by this Agreement.

        9.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

        9.9 No Third Party Beneficiaries. Except as provided in Article 7,
neither this Agreement nor any document delivered in connection with this
Agreement, confers upon any Person not a Party any rights or remedies hereunder
or thereunder.

        9.10 Entire Agreement; Exhibits and Schedules. This Agreement, including
the Exhibits and Disclosure Schedules and any other documents executed and
delivered pursuant to this Agreement, constitutes the entire agreement and
supersede all other prior agreements and understandings, both oral and written,
among the Parties or any of them, with respect to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any Party which is not embodied in or superseded by this Agreement or in the
documents referred to herein, and no Party shall be bound by or liable for any
alleged representation, promise, inducement or statement of intention not so set
forth.

        9.11 Disclosure. Any fact, circumstance or condition disclosed by
Sellers or Buyer in a Disclosure Schedule corresponding to the representations
and warranties in a particular section of Article 3 or 4 shall be deemed
disclosed in the Disclosure Schedule corresponding to the representations and
warranties in another section of Article 3 or 4 (or in a new Disclosure Schedule
that corresponds to such section if no Disclosure Schedule exists that
corresponds to such section) if the relevance of such fact, circumstance or
condition to a representation or warranty in such other section is reasonably
apparent from the disclosure made in the Disclosure Schedule in which the
disclosure is made.

        9.12 Closing Over Breaches. Notwithstanding anything in Sections 7.2 or
7.3 to the contrary, if either Party elects to proceed with the Closing with
Knowledge by such Party of any breach or inaccuracy of any representation or
warranty by the other Party and the other Party can demonstrate that such Party
had Knowledge of such breach, inaccuracy, circumstance, condition or event
(each, a “Basis for Indemnification”), then the Basis for Indemnification will
be deemed waived by such Party that elects to proceed with the Closing, and such
Party shall be deemed to have fully released and forever discharged the other
Party with respect to any Indemnification or other claims with respect to such
Basis for Indemnification of which such Party had Knowledge.

-31-

--------------------------------------------------------------------------------



        9.13 Employment of Employees of Sellers and Affiliates. Seller
acknowledges that Buyer intends to offer employment to certain of those
employees of LPS permanently located at the Richmond, Virginia, office or at one
of the Facilities (the “Available Employees”). Buyer agrees to employ at least
seventy percent of the Available Employees. In determining whether to employ a
particular Available Employee, Buyer will utilize information it receives from
that Available Employee (e.g., application information, interviews, etc.). The
Sellers have advised the Buyer that it may not rely on information in the
employee files (other than training records and certifications) or on
recommendations or information provided by any of LPS’s exempt employees or any
of the personnel located at the Richmond, Virginia office (such information and
recommendations are collectively referred to as the “Employee Information”).
Buyer shall not seek Employee Information and, should it obtain Employee
Information, it shall disregard it in making its employment decisions. LPS has
outstanding loans to certain of the Available Employees with which the employees
purchased computer equipment for their personal use. At the Closing, Buyer will
purchase from LPS all such loans outstanding to Available Employees hired by
Buyer (“PC Loans”) for an aggregate purchase price equal to the aggregate
balance of all such loans (the “PC Loan Price”). Buyer agrees that, from the
Effective Date until three years after the Closing Date, neither it nor any of
its Affiliates shall, directly or indirectly, solicit for employment or hire any
employee (other than the Available Employees) of either of the Sellers or any of
their Affiliates. Prior to the Closing, Seller shall provide to Buyer the
following information with respect to each Available Employee: service dates
(including dates of broken service), salary, any accommodations that are made
due to a disability or health considerations of the employee (so that Buyer can
make the same accommodation), any legal requirements specific to the employee
that Buyer, as a subsequent employer, must comply with (garnishment, court
orders, etc.).

        9.14 Post Closing Cooperation. After the Closing, Buyer shall give
Sellers reasonable access to the Available Employees then in its (or its
Affiliates’) employee in connection any litigation or dispute in which the
Sellers (or any of their Affiliates) are or may become involved. Such access
shall include making employees available to testify in depositions or formal
proceedings.

        9.15 Consent Agreement. At, or immediately after the Closing, Buyer
shall (or cause the Company to) make the payment required by the Consent
Agreement (and otherwise comply with the Consent Agreement) in accordance with
its terms.

        9.16 ARB Case. LPS is currently litigating a case styled as CLIFF
MORRISS V. LG&E POWER SERVICES, LLC, ARB CASE NO. 05-047 ALJ NO. 2004-CAA-00014
(the “Case”). The administrative law judge determined that Mr. Morriss was
wrongfully terminated and ordered remedies including back pay and reinstatement.
LPS has appealed that determination. Neither the Buyer nor any of its Affiliates
are assuming any liability under the Case or any obligation to defend the Case,
both of which shall remain with LPS: provided, Buyer will cause its applicable
Affiliate to employ Mr. Morriss if a reinstatement order is sustained and the
adjudicating authority determines that the Buyer or a subsidiary of Buyer is a
successor in interest to LPS for purposes of the order of reinstatement;
provided, that Sellers agree that they will not object to Buyer, at its expense,
intervening (or otherwise similarly participating) in such litigation (including
any appeals) on the sole issue of whether Buyer or one of its Affiliates is a
successor in interest to LPS.

-32-

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be
executed on its behalf by its officers thereunto duly authorized, all as of the
date first above written.

SELLERS: BUYER: LG&E Roanoke Valley, L.P. Westmoreland Coal Company By:   LGE
Power 16 Incorporated General Partner By: ________________________________ By:
________________________________ Title: ________________________________ Title:
________________________________ Date: ________________________________ Date:
________________________________   LG&E Power Services LLC By:
________________________________ Title: ________________________________ Date:
________________________________



-33-

--------------------------------------------------------------------------------